PD-1370-15
                         PD-1370-15                               COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                Transmitted 10/20/2015 4:51:37 PM
                                                                  Accepted 10/21/2015 3:17:51 PM
                                                                                   ABEL ACOSTA
                                                                                           CLERK
                          NO. ______________

          IN THE TEXAS COURT OF CRIMINAL APPEALS
_______________________________________________________________

            ROBERT TRACY WARTERFIELD
                               Appellant

                                  v.

                       THE STATE OF TEXAS
                             Appellee
________________________________________________________________

               FROM THE FIFTH COURT OF APPEALS
                   CAUSE NO. 05-12-00646-CR

     ON APPEAL FROM THE 7TH JUDICIAL DISTRICT COURT OF
                  DALLAS COUNTY, TEXAS
                TRIAL COURT NO. F10-61655-Y
         THE HONORABLE MICHAEL SNIPES PRESIDING


          APPELLANT’S MOTION FOR EXTENSION
  OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW


                                       BRUCE ANTON
                                       State Bar No. 01274700
                                       ba@sualaw.com

                                       SORRELS, UDASHEN & ANTON
                                       2311 Cedar Springs, Suite 250
                                       Dallas, Texas 75201
    October 21, 2015                   (214) 468-8100 (office)
                                       (214) 468-8104 (fax)

                                       Attorney for Appellant


                                  1
      COMES NOW, Robert Warterfield, Appellant herein, and moves this court

to issue an extension of time to file his petition for discretionary review, and in

support thereof would show the court as follows:

                                               I.

      The number and style of the case in the District Court is No. F10-61655-V,

State of Texas v. Robert Tracy Warterfield.

                                              II.

      A mandate from the Fifth Court of Appeals in cause number 05-12-00646-

CR, granting an out-of-time Petition for Discretionary Review was rendered on

September 21, 2015.

                                              III.

      The present deadline for filing the petition for discretionary review in this

matter is October 21, 2015.

                                              IV.

      No extensions of time to file the brief were previously requested.

                                              V.

      The reason for this request is that during the last few weeks counsel has been

working on the following:

            1.     Petition for Writ of Certiorari in Charles Don Flores v. William
                   Stephens, Director, in the Supreme Court of the United States.



APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
            2.    Petition for Discretionary Review in Cristal Paullett
                  Richardson v. The State of Texas, case no. PD-1172-15 in the
                  Texas Court of Criminal Appeals.

            3.    Appellant’s Reply Brief in Vincent Dewayne Johnson v. The
                  State of Texas, cause nos. 05-15-00403-CR, 05-15-00404-CR
                  and 05-15-00405-CR in the Fifth Court of Appeals of Texas.

            4.    Application for Writ of Habeas Corpus and Memorandum in
                  Support in Ex Parte Eduardo Enrique Alfaro, in the 401st
                  Judicial District Court of Collin County, Texas.


      WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his petition for discretionary review until

November 20, 2015.


                                           RESPECTFULLY SUBMITTED,

                                             /s/ Bruce E. Anton
                                           BRUCE E. ANTON
                                           Texas State Bar No. 01274700

                                           SORRELS, UDASHEN & ANTON
                                           2311 Cedar Springs #250
                                           Dallas, Texas 75201
                                           (214) 468-8100
                                           (214) 468-8104 (fax)
                                           ba@sualaw.com




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                         CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time was delivered to the Dallas County District Attorney’s Office
and to the State Prosecuting Attorney on this 20th        day of October, 2015.




                                             /s/ Bruce E. Anton
                                            BRUCE E. ANTON




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 4